Exhibit 10.5

 

EXECUTION VERSION

 

AMENDMENT NO. 2 TO FINANCING AGREEMENT

 

AMENDMENT NO. 2 TO FINANCING AGREEMENT, dated as of March 10, 2017 (this
“Amendment”), is an amendment to the Financing Agreement, dated as of January
11, 2016 (as amended, restated, supplemented or otherwise modified from time to
time, the “Financing Agreement”), by and among Accuray Incorporated, a Delaware
corporation (the “Administrative Borrower”), TomoTherapy Incorporated, a
Wisconsin corporation (“TomoTherapy”), and together with the Administrative
Borrower, each a “Borrower” and, collectively, the “Borrowers”), each subsidiary
of the Administrative Borrower listed as a “Guarantor” on the signature
pages thereto (together with each other Person that executes a joinder agreement
and becomes a “Guarantor” thereunder, each a “Guarantor” and, collectively, the
“Guarantors”), the lenders from time to time party thereto (each a “Lender” and
collectively, the “Lenders”), Cerberus Business Finance, LLC, a Delaware limited
liability company (“Cerberus”), as collateral agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity, the
“Collateral Agent”) and Cerberus, as administrative agent for the Lenders (in
such capacity, together with its successors and assigns in such capacity, the
“Administrative Agent” and together with the Collateral Agent, each an “Agent”
and collectively, the “Agents”).

 

WHEREAS, the Administrative Borrower, the Agents and the Lenders wish to amend
certain terms and provisions of the Financing Agreement as hereafter set forth.

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:

 

1.         Defined Terms. Any capitalized term used herein and not defined shall
have the meaning assigned to it in the Financing Agreement.

 

2.         Amendments.

 

(a)           New Definitions. Section 1.01 of the Financing Agreement is hereby
amended by adding the following definitions, in appropriate alphabetical order:

 

“‘Second Amendment’ means Amendment No. 2 to Financing Agreement, dated as of
March 10, 2017, among the Administrative Borrower, the Agents and the Lenders.”

 

“‘Second Amendment Effective Date’ means the date on which the Second Amendment
shall become effective in accordance with its terms.”

 

“‘Second Amendment Letter of Credit’ has the meaning specified therefor in
Section 4 of this Amendment.”

 

“‘Specified Conditions’ means (i) the Secured Leverage Ratio of the Parent and
its Subsidiaries shall be less than or equal to 2.40:1.00 for any four
consecutive fiscal quarters, (ii) no Default or Event of Default

 

1

--------------------------------------------------------------------------------


 

has occurred and is continuing and (iii) an Authorized Officer of the Parent has
provided the Administrative Agent with a certificate stating that the conditions
set forth in clauses (i) and (ii) above have been satisfied and, in the case of
the Secured Leverage Ratio, showing the calculation thereof for each such
consecutive fiscal quarter.”

 

(b)           Existing Definitions.

 

(i)            The definition of “Applicable Margin” is hereby amended and
restated to read in its entirety as follows:

 

“‘Applicable Margin’ means, as of any date of determination, with respect to the
interest rate of (a) any Reference Rate Loan or any portion thereof, 5.25% per
annum, and (b) any LIBOR Rate Loan or any portion thereof, 7.50% per annum;
provided, that, upon the satisfaction of the Specified Conditions, the interest
with respect to (a) any Reference Rate Loan or any portion thereof shall be
decreased to 4.75% per annum, and (b) any LIBOR Rate Loan or any portion thereof
shall be decreased to 7.00% per annum.”

 

(c)           The definition of “Fixed Charges” is hereby amended by adding the
following new clause (D) to the first parenthetical therein:

 

“and (D) reimbursement obligations in respect of the Second Amendment Letter of
Credit”

 

(d)           The definition of “Permitted Indebtedness” is hereby amended by
adding the following new clause (o):

 

“(o) Indebtedness incurred by any Borrower constituting reimbursement
obligations with respect to the Second Amendment Letter of Credit.”

 

(e)           The definition of “Permitted Liens” is hereby amended by adding
the following new clause (p):

 

“(p) Liens on cash or Cash Equivalents in favor of the issuer of the Second
Amendment Letter of Credit securing reimbursement obligations and payment of
customary fees in respect of the Second Amendment Letter of Credit in an amount
not exceeding 105% of the face amount of the Second Amendment Letter of Credit.”

 

(f)            The definition of “Total Indebtedness” is hereby amended by
adding the following new clause (iii) to the proviso therein:

 

“and (iii) Indebtedness in respect of the Second Amendment Letter of Credit.”

 

(g)           Section 2.05(c) (Mandatory Prepayment). Section 2.05(c) of the
Financing Agreement is hereby amended by adding a new clause (vi) to the end
thereof to read in its entirety as follows:

 

2

--------------------------------------------------------------------------------


 

“(vi) If (A) on or before October 31, 2018, the Specified Conditions have not
been satisfied or (B) the Second Amendment Letter of Credit is due to expire by
its terms within 45 days (other than pursuant to the terms set forth in
Section 7.01(s)), upon the election of the Administrative Agent, (x) the
Administrative Agent may draw upon all or any portion of the Second Amendment
Letter of Credit, (y) the Administrative Agent shall apply 100% of the proceeds
of any such drawing on the Second Amendment Letter of Credit to the outstanding
principal of the Loans and (z) the Borrowers shall be deemed to be required to
prepay and to have prepaid the outstanding principal amount of the Loans in an
amount equal to 100% the proceeds received by the Administrative Agent from such
drawing on the Second Amendment Letter of Credit,”

 

(h)           Section 7.01 (Affirmative Covenants). Section 7.01 of the
Financing Agreement is hereby amended by adding a clause to the end thereof to
read in its entirety as follows:

 

“(s) Until the Specified Conditions have been satisfied, maintain the Second
Amendment Letter of Credit in a stated amount of not less than $12,500,000 (it
being understood and agreed that the face amount of the Second Amendment Letter
of Credit may be reduced dollar-for-dollar by the amount of any prepayments of
the Loan made with the proceeds of a drawing under the Second Amendment Letter
of Credit pursuant to Section 2.05(c)(vi)).”

 

(i)            Section 7.03(a) (Consolidated EBITDA). Section 7.03(a) of the
Financing Agreement is hereby amended by amending and restating the table set
forth therein to read as follows:

 

“Fiscal Quarter End

 

Consolidated EBITDA

 

March 31, 2017

 

$

14,700,000

 

June 30, 2017

 

$

23,200,000

 

September 30, 2017

 

$

24,500,000

 

December 31, 2017

 

$

29,400,000

 

March 31, 2018

 

$

34,100,000

 

June 30, 2018

 

$

33,800,000

 

September 30, 2018

 

$

48,200,000

 

December 31, 2018

 

$

48,200,000

 

March 31, 2019

 

$

48,200,000

 

June 30, 2019

 

$

60,700,000

 

September 30, 2019

 

$

60,700,000

 

December 31, 2019

 

$

60,700,000

 

March 31, 2020

 

$

60,700,000

 

June 30, 2020 and the last day of each fiscal quarter ended thereafter

 

$

73,050,000”

 

 

3

--------------------------------------------------------------------------------


 

(j)            Section 7.03(b) (Secured Leverage Ratio).     Section 7.03(b) of
the Financing Agreement is hereby amended by amending and restating the table
set forth therein to read as follows:

 

“Fiscal Quarter End

 

Secured Leverage Ratio

 

March 31, 2017

 

4.10:1.00

 

June 30, 2017

 

2.60:1.00

 

September 30, 2017

 

2.40:1.00

 

December 31, 2017

 

2.00:1.00

 

March 31, 2018

 

1.70:1.00

 

June 30, 2018

 

1.70:1.00

 

September 30, 2018

 

1.25:1.00

 

December 31, 2018

 

1.25:1.00

 

March 31, 2019

 

1.25:1.00

 

June 30, 2019

 

0.95:1.00

 

September 30, 2019

 

0.95:1.00

 

December 31, 2019

 

0.95:1.00

 

March 31, 2020

 

0.95:1.00

 

June 30, 2020 and the last day of each fiscal quarter ended thereafter

 

0.75:1.00”

 

 

(k)           Section 7.03(c) (Total Leverage Ratio). Section7.03(c) of the
Financing Agreement is hereby amended by amending and restating the table set
forth therein to read as follows:

 

“Fiscal Quarter End

 

Total Leverage Ratio

 

March 31, 2017

 

11.90:1.00

 

June 30, 2017

 

7.55:1.00

 

September 30, 2017

 

7.10:1.00

 

December 31, 2017

 

6.70:1.00

 

March 31, 2018

 

5.75:1.00

 

June 30, 2018

 

5.75:1.00

 

September 30, 2018

 

3.65:1.00

 

December 31, 2018

 

3.65:1.00

 

March 31, 2019

 

3.65:1.00

 

June 30, 2019

 

2.85:1.00

 

September 30, 2019

 

2.85:1.00

 

December 31, 2019

 

2.85:1.00

 

March 31, 2020

 

2.85:1.00

 

June 30, 2020 and the last day of each fiscal quarter ended thereafter

 

2.30:1.00”

 

 

(1)           Section 7.03(d) (Fixed Charge Coverage Ratio). Section 7.03(d) of
the Financing Agreement is hereby amended by amending and restating the table
set forth therein to read as follows:

 

4

--------------------------------------------------------------------------------


 

“Fiscal Quarter End

 

Fixed Charge Coverage Ratio

 

March 31, 2017

 

0.70:1.00

 

June 30, 2017

 

1.05:1.00

 

September 30, 2017

 

1.05:1.00

 

December 31, 2017

 

1.10:1.00

 

March 31, 2018

 

1.25:1.00

 

June 30, 2018

 

1.25:1.00

 

September 30, 2018

 

1.75:1.00

 

December 31, 2018

 

1.75:1.00

 

March 31, 2019

 

1.75:1.00

 

June 30, 2019

 

2.05:1.00

 

September 30, 2019

 

2.05:1.00

 

December 31, 2019

 

2.05:1.00

 

March 31, 2020

 

2.05:1.00

 

June 30, 2020 and the last day of each fiscal quarter ended thereafter

 

2.60:1.00”

 

 

(m)          Section 9.01 (Events of Default). Section 9.01 of the Financing
Agreement is hereby amended by adding a clause after clause (s) thereof to read
in its entirety as follows:

 

“(t) at any time prior to the satisfaction of the Specified Conditions, (i) if
the Second Amendment Letter of Credit shall for any reason cease to be in full
force and effect other than in accordance with its express terms, (ii) the
issuer of the Second Amendment Letter of Credit shall fail to perform its
obligations thereunder or shall, in writing, terminate or repudiate the Second
Amendment Letter of Credit or deny that its obligations thereunder are valid,
binding and enforceable, or (iii) the Second Amendment Letter of Credit is not
extended to a date that is later than 90 days after the Final Maturity Date on
or before the date that is 90 days prior to its expiration date;”

 

(n)           Section 9.01 (Events of Default). Section 9.01 of the Financing
Agreement is hereby amended by adding the following sentence to the end of the
last paragraph thereof:

 

“In addition to the other remedies provided for herein, the Administrative Agent
shall have the right to draw on the Second Amendment Letter of Credit and apply
the proceeds thereof to the outstanding principal balance of the Loan.”

 

3.           Conditions to Effectiveness. The effectiveness of this Amendment is
subject to the fulfillment, in a manner satisfactory to the Agents, of each of
the following conditions precedent (the date such conditions are fulfilled or
waived by the Agents is hereinafter referred to as the “Second Amendment
Effective Date”):

 

(a)         Representations and Warranties; No Event of Default. The following
statements shall be true and correct: (i) the representations and warranties
contained in this Amendment,

 

5

--------------------------------------------------------------------------------


 

Article VI of the Financing Agreement and in each other Loan Document,
certificate or other writing delivered to any Agent or any Lender pursuant
hereto or thereto on or prior to the Second Amendment Effective Date are true
and correct on and as of the Second Amendment Effective Date as though made on
and as of such date, except to the extent that any such representation or
warranty expressly relates solely to an earlier date (in which case such
representation or warranty shall be true and correct on and as of such earlier
date) and (ii) no Default or Event of Default shall have occurred and be
continuing on the Second Amendment Effective Date or would result from this
Amendment becoming effective in accordance with its terms.

 

(b)                                Execution of Amendment. The Agents and the
Lenders shall have executed this Amendment and shall have received a counterpart
to this Amendment, duly executed by the Administrative Borrower.

 

(c)                                  Payment of Fees, Etc. The Administrative
Borrower shall have paid on or before the Second Amendment Effective Date all
fees, costs and expenses then payable by the Borrowers pursuant to the Loan
Documents, including, without limitation, Section 12.04 of the Financing
Agreement.

 

(d)                                 Delivery of Documents. The Collateral Agent
shall have received on or before the Second Amendment Effective Date the
following, each in form and substance reasonably satisfactory to the Collateral
Agent and, unless indicated otherwise, dated the Second Amendment Effective
Date:

 

(i)                                     a copy of the resolutions of the
Administrative Borrower, certified as of the Second Amendment Effective Date by
an Authorized Officer thereof, authorizing (A) the transactions contemplated
hereby and (B) the execution, delivery and performance by the Administrative
Borrower of this Amendment, the performance of the Loan Documents as amended
thereby;

 

(ii)                                  a certificate of an Authorized Officer of
the Administrative Borrower, certifying the names and true signatures of the
representatives of the Administrative Borrower authorized to sign this
Amendment, together with evidence of the incumbency of such authorized officers;
and

 

(iii)                               a certificate of an Authorized Officer of
the Administrative Borrower, certifying as to the matters set forth in
subsection (a) of this Section 3.

 

(e)                                  Amendment Fee. The Administrative Agent
shall have received an amendment fee equal to $300,000 (the “Amendment Fee”),
which fee is fully earned and payable upon execution of this Amendment. For the
avoidance of doubt, the Amendment Fee shall be deemed a “Consolidated Net
Interest Expense” pursuant to clause (a)(ii) of the definition of “Consolidated
EBITDA” set forth in the Financing Agreement.

 

4.                                      Post-Second Amendment Effective Date
Obligations. The Loan Parties hereby agree to deliver to the Agents on or before
March 15, 2017, or such later date as the Agents shall agree in their reasonable
discretion, the original letter of credit in the stated amount of $12,500,000
issued by Wells Fargo Bank, National Association, or another commercial bank
acceptable to the

 

6

--------------------------------------------------------------------------------


 

Administrative Agent, for the benefit of the Administrative Agent substantially
in the form of Exhibit A attached hereto (the “Second Amendment Letter of
Credit”).

 

5.                                      Representations and Warranties. The
Administrative Borrower represents and warrants as

 

follows:

 

(a)                                 Organization, Good Standing, Etc. The
Administrative Borrower (i) is a corporation duly organized, validly existing
and in good standing under the laws of the state or jurisdiction of its
organization, (ii) has all requisite power and authority to conduct its business
as now conducted and as presently contemplated, and to execute and deliver this
Amendment, and to consummate the transactions contemplated hereby and by the
Financing Agreement, as amended hereby, and (iii) is duly qualified to do
business and is in good standing in each jurisdiction in which the character of
the properties owned or leased by it or in which the transaction of its business
makes such qualification necessary, except (solely for the purposes of this
subclause (iii)) where the failure to be so qualified or in good standing could
not reasonably be expected to result in a Material Adverse Effect.

 

(b)                                 Authorization, Etc. The execution, delivery
and performance by the Administrative Borrower of this Amendment, and the
performance of the Financing Agreement, as amended hereby, (i) have been duly
authorized by all necessary action, (ii) do not and will not contravene any of
its Governing Documents or any applicable Requirement of Law in any material
respect or any material Contractual Obligation binding on or otherwise affecting
it or any of its properties, (iii) do not and will not result in or require the
creation of any Lien (other than pursuant to any Loan Document) upon or with
respect to any of its properties, and (iv) do not and will not result in any
default, noncompliance, suspension, revocation, impairment, forfeiture or
nonrenewal of any permit, license, authorization or approval applicable to its
operations or any of its properties.

 

(c)                                  Governmental Approvals. No authorization or
approval or other action by, and no notice to or filing with, any Governmental
Authority is required in connection with the due execution, delivery and
performance of this Amendment by the Administrative Borrower, and the
performance of the Financing Agreement, as amended hereby.

 

(d)                                 Enforceability of the Second Amendment. This
Amendment and the Financing Agreement, as amended hereby, when delivered
hereunder, will be a legal, valid and binding obligation of the Administrative
Borrower, enforceable against the Administrative Borrower in accordance with the
terms thereof, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally.

 

6.                                      Release. Each Loan Party hereby
acknowledges and agrees that: (a) neither it nor any of its Affiliates has any
claim or cause of action against any Agent or any Lender (or any of their
respective Affiliates, officers, directors, employees, attorneys, consultants or
agents) and (b) each Agent and each Lender has heretofore properly performed and
satisfied in a timely manner all of its obligations to the Loan Parties and
their Affiliates under the Financing Agreement and the other Loan Documents that
are required to have been performed on or prior to the date hereof.
Notwithstanding the foregoing, the Agents and the Lenders wish (and the Loan
Parties agree) to

 

7

--------------------------------------------------------------------------------


 

eliminate any possibility that any past conditions, acts, omissions, events or
circumstances would impair or otherwise adversely affect any of the Agents’ and
the Lenders’ rights, interests, security and/or remedies under the Financing
Agreement and the other Loan Documents. Accordingly, for and in consideration of
the agreements contained in this Amendment and other good and valuable
consideration, each Loan Party (for itself and its Affiliates and the
successors, assigns, heirs and representatives of each of the foregoing)
(collectively, the “Releasors”) does hereby fully, finally, unconditionally and
irrevocably release and forever discharge each Agent, each Lender and each of
their respective Affiliates, officers, directors, employees, attorneys,
consultants and agents (collectively, the “Released Parties”) from any and all
debts, claims, obligations, damages, costs, attorneys’ fees, suits, demands,
liabilities, actions, proceedings and causes of action, in each case, whether
known or unknown, contingent or fixed, direct or indirect, and of whatever
nature or description, and whether in law or in equity, under contract, tort,
statute or otherwise, which any Releasor has heretofore had or now or hereafter
can, shall or may have against any Released Party by reason of any act, omission
or thing whatsoever done or omitted to be done on or prior to the Second
Amendment Effective Date directly arising out of, connected with or related to
this Amendment, the Financing Agreement or any other Loan Document, or any act,
event or transaction related or attendant thereto, or the agreements of any
Agent or any Lender contained therein, or the possession, use, operation or
control of any of the assets of any Loan Party, or the making of any Loans or
other advances, or the management of such Loans or advances or the Collateral.
The foregoing release does not release or discharge, or operate to waive
performance by, the Agents or the Lenders of their express agreements and
obligations stated in the Loan Documents on or after the Second Amendment
Effective Date.

 

7.                                 Reaffirmation. The Administrative Borrower
(on behalf of the Borrowers) hereby reaffirms its obligations under each Loan
Document to which it is a party. The Administrative Borrower (on behalf of the
Borrowers) hereby further ratifies and reaffirms the validity and enforceability
of all of the liens and security interests heretofore granted, pursuant to and
in connection with the Security Agreement or any other Loan Document, to Agent,
as collateral security for the obligations under the Loan Documents in
accordance with their respective terms, and acknowledges that all of such Liens
and security interests, and all Collateral heretofore pledged as security for
such obligations, continue to be and remain collateral for such obligations from
and after the date hereof.

 

8.                                 Miscellaneous.

 

(a)                                 Continued Effectiveness of the Financing
Agreement and the Other Loan Documents. Except as otherwise expressly provided
herein, the Financing Agreement and the other Loan Documents are, and shall
continue to be, in full force and effect and are hereby ratified and confirmed
in all respects, except that on and after the Second Amendment Effective Date
(i) all references in the Financing Agreement to “this Agreement”, “hereto”,
“hereof”, “hereunder” or words of like import referring to the Financing
Agreement shall mean the Financing Agreement as amended by this Amendment, and
(ii) all references in the other Loan Documents to the “Financing Agreement”,
“thereto”, “thereof”, “thereunder” or words of like import referring to the
Financing Agreement shall mean the Financing Agreement as amended by this
Amendment. To the extent that the Financing Agreement or any other Loan Document
purports to pledge to the Collateral Agent, or to grant to the Collateral Agent,
a security interest

 

8

--------------------------------------------------------------------------------


 

or lien, such pledge or grant is hereby ratified and confirmed in all respects.
Except as expressly provided herein, the execution, delivery and effectiveness
of this Amendment shall not operate as an amendment of any right, power or
remedy of the Agents and the Lenders under the Financing Agreement or any other
Loan Document, nor constitute an amendment of any provision of the Financing
Agreement or any other Loan Document.

 

(b)                                 Counterparts. This Amendment may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which shall be deemed to be an original, but all of which
taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of this Amendment by telefacsimile or electronic mail shall
be equally as effective as delivery of an original executed counterpart of this
Amendment.

 

(c)                                  Headings. Section headings herein are
included for convenience of reference only and shall not constitute a part of
this Amendment for any other purpose.

 

(d)                                 Costs and Expenses. The Borrower agrees to
pay on demand all fees, costs and expenses of the Agents and the Lenders in
connection with the preparation, execution and delivery of this Amendment.

 

(e)                                  Second Amendment as Loan Document. The
Administrative Borrower hereby acknowledges and agrees that this Amendment
constitutes a “Loan Document” under the Financing Agreement. Accordingly, it
shall be an Event of Default under the Financing Agreement if (i) any
representation or warranty made by the Administrative Borrower under or in
connection with this Amendment, which representation or warranty is (A) subject
to a materiality or a Material Adverse Effect qualification, shall have been
incorrect in any respect when made or deemed made, or (B) not subject to a
materiality or a Material Adverse Effect qualification, shall have been
incorrect in any material respect when made or deemed made or (ii) the
Administrative Borrower shall fail to perform or observe any term, covenant or
agreement contained in this Amendment.

 

(f)                                   Severability.                        Any
provision of this Amendment that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

 

(g)                                  Governing Law. This Amendment shall be
governed by the laws of the State of New York.

 

(h)                                 Waiver of Jury Trial. THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AMENDMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.

 

9

--------------------------------------------------------------------------------


 

[Remainder of page intentionally left blank]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Administrative Borrower (on behalf of the Borrowers) has
caused this Amendment to be executed and delivered by its respective duly
authorized officers as of the date first written above.

 

 

ADMINISTRATIVE BORROWER: 

 

 

 

ACCURAY INCORPORATED

 

 

 

By:

/s/ Kevin Waters

 

 

Name:

Kevin Waters

 

 

Title:

SVP, Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

COLLATERAL AGENT AND

 

ADMINISTRATIVE AGENT:

 

 

 

CERBERUS BUSINESS FINANCE, LLC

 

 

 

By:

/s/ Daniel E.Wolf

 

Name:

Daniel E.Wolf

 

Title:

CEO

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

CERBERUS ASRS FUNDING LLC

 

 

 

By:

/s/ Daniel E.Wolf

 

Name:

Daniel E.Wolf

 

Title:

Vice President

 

 

 

CERBERUS AUS LEVERED II LP

 

 

 

By:

CAL II GP LLC,

 

 

Its General Partner

 

 

 

By:

/s/ Daniel E.Wolf

 

Name:

Daniel E.Wolf

 

Title:

Vice President

 

 

 

CERBERUS AUS LEVERED HOLDINGS LP

 

 

 

By:

CAL I GP Holdings LLC,

 

 

Its General Partner

 

 

 

By:

/s/ Daniel E.Wolf

 

Name:

Daniel E.Wolf

 

Title:

Senior Managing Director

 

 

 

CERBERUS ICQ LEVERED LLC

 

 

 

By:

/s/ Daniel E.Wolf

 

Name:

Daniel E.Wolf

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

CERBERUS ICQ OFFSHORE LEVERED LP

 

 

 

By:

Cerberus ICQ Offshore GP LLC,

 

 

Its General Partner

 

 

 

By:

/s/ Daniel E.Wolf

 

Name:

Daniel E.Wolf

 

Title:

Senior Managing Director

 

 

 

CERBERUS KRS LEVERED LLC

 

 

 

By:

/s/ Daniel E.Wolf

 

Name:

Daniel E.Wolf

 

Title:

Vice President

 

 

 

CERBERUS LOAN FUNDING XV L.P.

 

 

 

By:

Cerberus ICQ GP, LLC,

 

 

Its General Partner

 

 

 

By:

/s/ Daniel E.Wolf

 

Name:

Daniel E.Wolf

 

Title:

Senior Managing Director

 

 

 

CERBERUS N-1 FUNDING LLC

 

 

 

By:

/s/ Daniel E.Wolf

 

Name:

Daniel E.Wolf

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

CERBERUS OFFSHORE LEVERED III LP

 

 

 

By:

COL III GP Inc.

 

 

Its General Partner

 

 

 

By:

/s/ Daniel E.Wolf

 

Name:

Daniel E.Wolf

 

Title:

Vice President

 

 

 

CERBERUS SWC LEVERED II LLC

 

 

 

By:

/s/ Daniel E.Wolf

 

Name:

Daniel E.Wolf

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Second Amendment Letter of Credit

 

See attached.

 

--------------------------------------------------------------------------------


 

 

 

Wells Fargo Bank, N.A.

 

 

U.S. Trade Services

 

 

Standby Letters of Credit

 

 

794 Davis Street, 2nd Floor

 

 

MAC A0283-023,

 

 

San Leandro, CA 94577-6922

 

 

Phone: 1(800) 798-2815 Option 1

 

 

E-Mail: sftrade@wellsfargo.com

 

 

Irrevocable Standby Letter Of Credit

 

Number : IS0497291U

Issue Date : March 10, 2017

 

BENEFICIARY:

CERBERUS BUSINESS FINANCE, LLC

875 THIRD AVENUE

NEW YORK, NEW YORK 10022

ATTN: DANIEL WOLF AND PHILIP LINDENBAUM

 

APPLICANT:

ACCURAY INCORPORATED
1310 CHESAPEAKE TERRACE
SUNNYVALE, CALIFORNIA 94089

 

AMOUNT: USD 12,500,000.00 (UNITED STATES DOLLARS TWELVE MILLION FIVE HUNDRED
THOUSAND AND 00/100), SUBJECT TO REDUCTION AS BELOW.

 

DATE AND PLACE OF EXPIRATION: JANUARY 31, 2018 AT WELLS FARGO BANK, N. A.,
SUBJECT TO EXTENSION AS SET FORTH BELOW.

 

GENTLEMEN:

 

AT THE REQUEST OF ACCURAY INCORPORATED (THE “APPLICANT”), WELLS FARGO BANK, N.
A., U.S. TRADE SERVICES, STANDBY LETTER OF CREDIT, 794 DAVIS STREET, 2ND FLOOR,
SAN LEANDRO, CA 94577-6922 (‘BANK”), DOES HEREBY ISSUE OUR IRREVOCABLE STANDBY
LETTER OF CREDIT NO. IS0497291U IN FAVOR OF CERBERUS BUSINESS FINANCE, LLC (THE
“BENEFICIARY”) IN AN AMOUNT EQUAL TO UNITED STATES DOLLARS TWELVE MILLION FIVE
HUNDRED THOUSAND AND 00/100 (USD 12,500,000.00). THIS LETTER OF CREDIT IS
EFFECTIVE IMMEDIATELY. THIS LETTER OF CREDIT EXPIRES AT OUR CLOSE OF BUSINESS ON
JANUARY 31, 2018, SUBJECT TO EXTENSIONS AS SET FORTH BELOW. THE TERM
“BENEFICIARY” INCLUDES ANY SUCCESSOR BY OPERATION OF LAW OF THE NAMED
BENEFICIARY, INCLUDING ANY SUCCESSOR UNDER RULE 612 OF ISP 98.

 

IT IS A CONDITION OF THIS LETTER OF CREDIT THAT IT SHALL BE AUTOMATICALLY
EXTENDED WITHOUT AMENDMENT FOR ADDITIONAL ONE YEAR PERIODS FROM THE PRESENT OR
ANY FUTURE EXPIRATION DATE HEREOF, UNLESS AT LEAST FORTY FIVE (45) DAYS BEFORE
ANY SUCH EXPIRATION DATE WE NOTIFY THE BENEFICIARY IN WRITING BY OVERNIGHT
COURIER AT THE ADDRESS ABOVE THAT WE ELECT NOT TO EXTEND THIS LETTER OF CREDIT
FOR SUCH ADDITIONAL PERIOD. IN NO EVENT SHALL THIS LETTER OF CREDIT BE EXTENDED
BEYOND JANUARY 11, 2021 WHICH WILL BE CONSIDERED THE FINAL EXPIRATION DATE. ANY
REFERENCE TO A FINAL EXPIRATION DATE DOES NOT IMPLY THAT WE ARE OBLIGATED TO
EXTEND THE EXPIRATION DATE BEYOND THE INITIAL OR ANY EXTENDED DATE THEREOF.

 

UPON RECEIPT BY THE BENEFICIARY OF SUCH NOTICE, THE BENEFICIARY MAY DRAW ON US
HEREUNDER

 

Each page of this document is an integral part

of this Irrevocable Standby Letter of Credit Number 150497291U

 

1

--------------------------------------------------------------------------------


 

FOR THE FULL AMOUNT OF THIS LETTER OF CREDIT.

 

FUNDS UNDER THIS LETTER OF CREDIT ARE AVAILABLE TO THE BENEFICIARY UPON
PRESENTATION TO US OF A SIGHT DRAFT IN THE FORM OF EXHIBIT A ATTACHED HERETO
(THE “SIGHT DRAFT”), ACCOMPANIED BY A CERTIFICATE IN THE FORM AS ANY OF
EXHIBIT B OR EXHIBIT C ATTACHED HERETO (THE “DRAWING CERTIFICATE,” AND TOGETHER
WITH THE SIGHT DRAFT, THE “DRAWING DOCUMENTS”), EACH APPROPRIATELY COMPLETED AND
PURPORTEDLY SIGNED BY THE BENEFICIARY AND DELIVERED BY HAND OR OVERNIGHT COURIER
SERVICE TO US AT THE ADDRESS SPECIFIED IN SUCH EXHIBIT.

 

WE SHALL HONOR ANY DRAWING MADE IN ACCORDANCE WITH THE FOREGOING FOLLOWING
PRESENTATION OF THE DRAWING DOCUMENTS, IF ON OR BEFORE 11:00 A.M., NOT LATER
THAN THE THIRD BANKING DAY OR, IF AFTER 11:00 A.M., NOT LATER THAN THE FOURTH
BANKING DAY.

 

DRAFTS AND ALL CERTIFICATES AND NOTICES PROVIDED FOR IN THIS LETTER OF CREDIT,
ADDRESSED TO US, AND PRESENTED HEREUNDER (INDIVIDUALLY A “NOTICE,” AND
COLLECTIVELY, “NOTICES”) SHALL BE DATED AS OF THE DATE OF PRESENTATION AND
MAY BE PRESENTED EITHER BY HAND OR OVERNIGHT COURIER SERVICE TO US AT OUR
ADDRESS IN THE FIRST PARAGRAPH ABOVE, TO THE ATTENTION OF THE LETTER OF CREDIT
DEPARTMENT; PROVIDED, HOWEVER THAT ANY PRESENTATION OF EXHIBIT A, B OR C SHALL
BE PRESENTED BY HAND OR OVERNIGHT COURIER SERVICE TO US AT THE ADDRESS SPECIFIED
IN SUCH EXHIBIT, AND SUCH NOTICE SHALL NOT BE DEEMED TO HAVE BEEN PRESENTED
UNTIL ACTUALLY RECEIVED.

 

AS USED HEREIN THE TERM “BANKING DAY” SHALL MEAN A DAY OF THE YEAR ON WHICH OUR
SAN LEANDRO U.S. TRADE SERVICES - STANDBY LETTERS OF CREDIT OFFICE IS OPEN FOR
BUSINESS.

 

DRAWINGS MAY BE PRESENTED TO US AT OUR ABOVE OFFICE BY HAND DELIVERY OR
DELIVERED TO US BY U.S. POSTAL SERVICE MAIL, REGISTERED MAIL OR CERTIFIED MAIL
OR BY EXPRESS COURIER OR OVERNIGHT COURIER. DRAWINGS MAY ALSO BE PRESENTED TO US
BY FACSIMILE TRANSMISSION TO FACSIMILE NUMBER 336-735-0952 (EACH SUCH DRAWING, A
“FAX DRAWING”); PROVIDED, HOWEVER, THAT A FAX DRAWING WILL NOT BE EFFECTIVELY
PRESENTED UNTIL YOU CONFIRM BY TELEPHONE OUR RECEIPT OF SUCH FAX DRAWING BY
CALLING US AT TELEPHONE NUMBER 1-800-798-2815 (OPTION 1). IF YOU PRESENT A FAX
DRAWING UNDER THIS LETTER OF CREDIT YOU DO NOT NEED TO PRESENT THE ORIGINAL OF
ANY DRAWING DOCUMENTS, AND IF WE RECEIVE ANY SUCH ORIGINAL DRAWING DOCUMENTS
THEY WILL NOT BE EXAMINED BY US. IN THE EVENT OF A FULL OR FINAL DRAWING THE
ORIGINAL LETTER OF CREDIT MUST BE RETURNED TO US BY OVERNIGHT COURIER.

 

WE HEREBY AGREE THAT THE DRAFTS DRAWN UNDER AND IN COMPLIANCE WITH THE TERMS OF
THIS LETTER OF CREDIT SHALL BE DULY HONORED UPON PRESENTATION AND DELIVERY AS
SPECIFIED ABOVE. IF ANY DOCUMENT PRESENTED TO US DOES NOT CONFORM TO THE TERMS
AND CONDITIONS OF THIS LETTER OF CREDIT, WE WILL PROMPTLY NOTIFY YOU IN WRITING,
STATING THE REASONS WHY PAYMENT WAS NOT EFFECTED, AND THAT WE WILL AT YOUR
DIRECTION EITHER HOLD ANY DOCUMENTS AT YOUR DISPOSAL OR RETURN THE SAME TO YOU.
UPON BEING NOTIFIED THAT ANY SUCH DOCUMENTS WERE NOT ACCEPTED IN ACCORDANCE WITH
THIS LETTER OF CREDIT, YOU MAY ATTEMPT TO CORRECT ANY SUCH NON-CONFORMING
DRAWING.

 

EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, THIS LETTER OF CREDIT IS OUR
INDIVIDUAL OBLIGATION AND IS NOT SUBJECT TO ANY CONDITION OR QUALIFICATION
WHATSOEVER NOT SET FORTH IN THIS LETTER OF CREDIT OR THE EXHIBITS HERETO. THIS
LETTER OF CREDIT CANNOT BE MODIFIED OR REVOKED WITHOUT THE WRITTEN CONSENT OF US
AND THE BENEFICIARY.

 

ALL FEES AND CHARGES ARE FOR THE ACCOUNT OF THE APPLICANT.

 

EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, THIS LETTER OF CREDIT AND THE
EXHIBITS

 

2

--------------------------------------------------------------------------------


 

HERETO SET FORTH IN FULL THE TERMS OF OUR UNDERTAKING, AND SUCH UNDERTAKING
SHALL NOT IN ANY WAY BE MODIFIED, AMENDED, AMPLIFIED OR LIMITED BY REFERENCE TO
ANY DOCUMENT, INSTRUMENT OR AGREEMENT REFERRED TO HEREIN, AND ANY SUCH REFERENCE
SHALL NOT BE DEEMED TO INCORPORATE HEREIN BY REFERENCE ANY DOCUMENT, INSTRUMENT
OR AGREEMENT.

 

WE AGREE IN THE EVENT THAT THE ORIGINAL OF THIS LETTER OF CREDIT IS LOST,
STOLEN, MUTILATED OR DESTROYED THAT UPON YOUR REQUEST, WE WILL PROVIDE A
REPLACEMENT TO THE ORIGINAL OF THIS LETTER OF CREDIT IN THE FORM OF AN
AUTHENTICATED COPY OF THE ORIGINAL LETTER OF CREDIT PROVIDED THAT YOUR REQUEST
IS ACCOMPANIED BY YOUR INDEMNIFICATION IN FORMAT AND SUBSTANCE ACCEPTABLE TO US
AND OUR CUSTOMARY FEE. WE FURTHER AGREE THAT FOR PURPOSES OF THIS LETTER OF
CREDIT, SUCH AN AUTHENTICATED COPY OF THIS LETTER OF CREDIT SHALL BE CONSIDERED
THE ORIGINAL OF THIS LETTER OF CREDIT.

 

THIS LETTER OF CREDIT IS GOVERNED BY ISP98 (THE INTERNATIONAL STANDBY
PRACTICES), INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NO. 590 (THE “ISP98”),
AS TO MATTERS NOT GOVERNED BY ISP98, THIS LETTER OF CREDIT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. IF THIS
LETTER OF CREDIT EXPIRES DURING AN INTERRUPTION IN BUSINESS AS DESCRIBED IN RULE
3.14 OF ISP98, WE HEREBY SPECIFICALLY AGREE TO EFFECT PAYMENT IF THIS LETTER OF
CREDIT IS DRAWN AGAINST US THIRTY (30) DAYS AFTER THE RESUMPTION OF BUSINESS.

 

Very Truly Yours,

WELLS FARGO BANK, N.A.

 

By:

 

 

 

Authorized Signature

 

 

The original of the Letter of Credit contains an embossed seal over the
Authorized Signature.

 

Please direct any written correspondence or inquiries regarding this Letter of
Credit, always quoting our reference number, to Wells Fargo Bank, National
Association, Attn: U.S. Standby Trade Services

 

at either

 

or

 

 

794 Davis Street, 2nd Floor

 

401 N. Research Pkwy, 1st Floor

 

MAC A0283-023,

 

MAC D4004-017,

 

San Leandro, CA 94577-6922

 

WINSTON-SALEM, NC 27101-4157

 

Phone inquiries regarding this credit should be directed to our Standby Customer
Connection Professionals

 

 

1-800-798-2815 Option 1

1-800-776-3862 Option 2

(Hours of Operation: 8:00 a.m. PT to 5:00 p.m. PT)

(Hours of Operation: 8:00 a.m. EST to 5:30 p.m. EST)

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF SIGHT DRAFT

 

DATE AND PLACE:                        

 

AT SIGHT

 

PAY TO THE ORDER OF:                         [BENEFICIARY]

 

AMOUNT                                [IN WORDS AND FIGURES]

 

DRAWN UNDER WELLS FARGO BANK, N.A. STANDBY LETTER OF CREDIT NO. IS0497291U,
DATED MARCH 10, 2017

 

TO:

 

WELLS FARGO BANK, N. A.

U.S. TRADE SERVICES, STANDBY LETTER OF CREDIT,

794 DAVIS STREET, 2ND FLOOR

SAN LEANDRO, CA 94577-6922

 

CERBERUS BUSINESS FINANCE, LLC

 

 

 

BY:

 

TITLE:

 

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT B

 

DRAWING CERTIFICATE

 

IRREVOCABLE STANDBY LETTER OF CREDIT NO. IS0497291U

 

                    ,201   

 

TO:

WELLS FARGO BANK, N. A.

U.S. TRADE SERVICES, STANDBY LETTER OF CREDIT,

794 DAVIS STREET, 2ND FLOOR

SAN LEANDRO, CA 94577-6922

 

LADIES AND GENTLEMEN:

 

1. THE UNDERSIGNED, THE BENEFICIARY OF THE ABOVE REFERENCED LETTER OF CREDIT
(THE “BENEFICIARY”), HEREBY CERTIFIES THAT (I) [A SPECIFIED CONDITION (AS
DEFINED IN THAT CERTAIN FINANCING AGREEMENT, DATED AS OF JANUARY 11, 2016, BY
AND AMONG THE ACCURAY INCORPORATED, AS BORROWER, TOMOTHERAPY INCORPORATED, AS
BORROWER, THE GUARANTORS PARTY THERETO, THE LENDERS PARTY THERETO AND THE
BENEFICIARY AS ADMINISTRATIVE AGENT AND AS COLLATERAL AGENT FOR THE LENDERS (AS
AMENDED, THE “FINANCING AGREEMENT”)) HAS NOT OCCURRED ON OR
BEFORE              ] [OR] [AN EVENT OF DEFAULT (AS DEFINED IN THAT CERTAIN
FINANCING AGREEMENT, DATED AS OF JANUARY 11, 2016, BY AND AMONG THE ACCURAY
INCORPORATED, AS BORROWER, TOMOTHERAPY INCORPORATED, AS BORROWER,THE GUARANTORS
PARTY THERETO, THE LENDERS PARTY THERETO AND THE BENEFICIARY AS ADMINISTRATIVE
AGENT AND AS COLLATERAL AGENT FOR THE LENDERS (AS AMENDED, THE “FINANCING
AGREEMENT”)) HAS OCCURRED AND IS CONTINUING] AND (II) THE BENEFICIARY IS
ENTITLED TO PAYMENT PURSUANT TO THE FINANCING AGREEMENT IN THE AMOUNT OF UNITED
STATED DOLLARS                 [NOT TO EXCEED UNITED STATES DOLLARS TWELVE
MILLION FIVE HUNDRED THOUSAND AND 00/100 (USD 12,500,000.00)], THAT SUCH AMOUNT
IS NOW DUE AND PAYABLE UNDER THE TERMS OF SUCH FINANCING AGREEMENT.

 

2. THE DRAFT ACCOMPANYING THIS CERTIFICATE IS IN AN AMOUNT EQUAL TO THE AMOUNT
OF THE PAYMENT NOW DUE REFERRED TO IN PARAGRAPH 1 ABOVE.

 

3. PAYMENT OF THE DRAFT ACCOMPANYING THIS CERTIFICATE SHOULD BE MADE AVAILABLE,
SUBJECT TO THE TERMS OF THE ABOVE REFERENCED LETTER OF CREDIT, TO THE ACCOUNT OF
THE UNDERSIGNED AS FOLLOWS: [SPECIFY ACCOUNT DETAILS].

 

VERY TRULY YOURS,

CERBERUS BUSINESS FINANCE, LLC

 

 

 

BY:

 

TITLE:

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT C

NON-RENEWAL DRAWING CERTIFICATE

 

IRREVOCABLE STANDBY LETTER OF CREDIT NO. IS0497291U

 

               ,201   

 

TO:

WELLS FARGO BANK, N. A.

U.S. TRADE SERVICES, STANDBY LETTER OF CREDIT,

794 DAVIS STREET, 2ND FLOOR

SAN LEANDRO, CA 94577-6922

 

LADIES AND GENTLEMEN:

 

1. THE UNDERSIGNED, THE BENEFICIARY OF THE ABOVE REFERENCED LETTER OF CREDIT
(THE “BENEFICIARY”), HEREBY CERTIFIES THAT THE ABOVE REFERENCED LETTER OF CREDIT
IS DUE TO EXPIRE IN LESS THAN 45 DAYS FROM THE DATE OF PRESENTATION OF THIS
CERTIFICATE, THE EXTENSION THEREOF OR REPLACEMENT THEREFOR HAS NOT BEEN TIMELY
DELIVERED TO THE BENEFICIARY AS WOULD BE REQUIRED BY THE TERMS OF THE THAT
CERTAIN FINANCING AGREEMENT, DATED AS OF JANUARY 11, 2016, BY AND AMONG THE
ACCURAY INCORPORATED, AS BORROWER, TOMOTHERAPY INCORPORATED, AS BORROWER, THE
GUARANTORS PARTY THERETO, THE LENDERS PARTY THERETO AND THE BENEFICIARY AS
ADMINISTRATIVE AGENT AND AS COLLATERAL AGENT FOR THE LENDERS (AS AMENDED, THE
“FINANCING AGREEMENT”)).

 

2. THE DRAFT ACCOMPANYING THIS CERTIFICATE IS IN AN AMOUNT EQUAL TO THE UNDRAWN
AMOUNT OF THE ABOVE REFERENCED LETTER OF CREDIT.

 

3. PAYMENT OF THE DRAFT ACCOMPANYING THIS CERTIFICATE SHOULD BE MADE AVAILABLE
SUBJECT TO THE TERMS OF THE ABOVE REFERENCED LETTER OF CREDIT TO THE ACCOUNT OF
THE UNDERSIGNED AS FOLLOWS: [SPECIFY ACCOUNT DETAILS].

 

VERY TRULY YOURS,

CERBERUS BUSINESS FINANCE, LLC

 

 

 

BY:

 

TITLE:

 

 

6

--------------------------------------------------------------------------------